DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-32, 34-35, and 37-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howarth (WO 2017/0134456 A1).

Regarding claim 25, Howarth discloses 
A camera module (fig. 1) comprising: 
a lens holder (5; fig. 3) comprising an engaging section (12; figs. 2-4); 
a lens (6; figs. 2-4) held by the engaging section, wherein the lens comprises an optical axis (O; figs. 1, 2, 4); 
a first shape memory alloy (SMA) wire (first piece of SMA wire 15; fig. 2) coupled to the lens holder (Via hooks 17; fig. 2) and configured to: 
energize the first SMA wire (8:18-27); and 
control a force to move the lens holder in a first direction along the optical axis (8:18-27); 
a second SMA wire (second piece of SMA wire 15; fig. 2) coupled to the lens holder (Via hooks 17; fig. 2) and configured to control the force to move the lens holder in a second direction along the optical axis, wherein the second direction is opposite to the first direction (8:8-27); and 
a housing (2) comprising a guiding section (13, 18; fig. 2), 
wherein the engaging section is configured to engage with the guiding section to enable the guiding section to move the lens holder along the optical axis (6:34-7:10).

Regarding claim 26, Howarth discloses everything claimed as applied above (see claim 25), in addition, Howarth discloses, wherein the first SMA wire (first piece of SMA wire 15) and the second SMA wire (second piece of SMA wire 15) are configured to bias the lens holder (5) at two positions symmetrical about a center of the lens (fig. 2). 

Regarding claim 27, Howarth discloses everything claimed as applied above (see claim 26), in addition, Howarth discloses, wherein the first SMA wire and the second SMA wire are configured to hold the lens holder (The SMA wires 15 are attached to the crimp portions 16 on the housing 2 and also the hooks 17 of arms 8; fig. 2). 

Regarding claim 28, Howarth discloses everything claimed as applied above (see claim 25), in addition, Howarth discloses, wherein the first SMA wire (first piece of SMA wire 15) and the second SMA wire (second piece of SMA wire 15) are configured to contract, and increase the force to move the lens holder in a direction of an increased moving force when energized (15:15-31).

Regarding claim 29, Howarth discloses everything claimed as applied above (see claim 25), in addition, Howarth discloses, wherein the engaging section is disposed at an end of an arm (12; fig. 2) extending outward from a side of the lens holder (5), and wherein the guiding section (13, 18) is disposed at an end of a guide-support section extending inward from an inner wall of the housing (2; fig. 2). 


Regarding claim 30, Howarth discloses everything claimed as applied above (see claim 25), in addition, Howarth discloses, wherein the guiding section (13, 18; figs. 2-3) comprises two guiding sections disposed in a direction along the optical axis (The channel 13 can be divided up into an upper half and a lower half which would read on “two guiding sections” as broadly claimed.).

Regarding claim 31, Howarth discloses everything claimed as applied above (see claim 25), in addition, Howarth discloses, wherein either the engaging section or the guiding section is of a ball-shaped member (14), and wherein the other of the engaging section or the guiding section is of a shape and dimension to surround the ball-shaped member (ball bearing races 18; 6:35-7:10; figs. 2-3).

Regarding claim 32, Howarth discloses everything claimed as applied above (see claim 25), in addition, Howarth discloses, wherein the first SMA wire (first piece of SMA wire 15) and the second SMA wire (second piece of SMA wire 15) are configured to arrange at positions deviated outward by a predetermined angle with respect to the positions which form a shape symmetrical about a line which passes through a middle of the lens (The positions which form a shape symmetrical about a line which passes through a middle of the lens can be the position of crimps 16.  Any position of the SMA wires in the configuration of fig. 2 would read on “deviated outward by a predetermined angle” from the crimps 16.), and wherein the engaging section (12) is configured to contact with the guiding section by a biasing force from the first SMA wire and the second SMA wire (This is inherent as this is the only way that the ball bearing races 18 can guide the movement of the camera lens along the optical axis with minimum tilt; 7:7-10). 
 
Regarding claim 34, Howarth discloses everything claimed as applied above (see claim 25), in addition, Howarth discloses, a supporting section (16) disposed in the housing and configured to support the first SMA wire (15) and the second SMA wire (15) (fig. 2), wherein a first end of the first SMA wire, a second end of the second SMA wire, and the supporting section are configured to hold the lens holder (The SMA wires 15 hold the lens holder 5 at hooks 17 from crimps 16; fig. 2). 

Regarding claim 35, Howarth discloses everything claimed as applied above (see claim 34), in addition, Howarth discloses, wherein the supporting section (16) comprises a groove configured to support the first SMA wire and the second SMA wire (Crimps 16 can be considered grooves; fig. 2). 

Regarding claim 37, Howarth discloses everything claimed as applied above (see claim 35), in addition, Howarth discloses, further comprising grooves disposed at two locations (Crimps 16 are disposed at an upper side and lower side of the housing 2; fig. 2) in the supporting section to support the first SMA wire (15) and the second SMA wire (15) such that the first and second SMA wires are separated from each other (fig. 2). 

Regarding claim 38, Howarth discloses 
A terminal device comprising:
a camera module (fig. 1) comprising: 
a lens holder (5; fig. 3) comprising an engaging section (12; figs. 2-4); 
a lens (6; figs. 2-4) held by the engaging section, wherein the lens comprises an optical axis (O; figs. 1, 2, 4); 
a first shape memory alloy (SMA) wire (first piece of SMA wire 15; fig. 2) coupled to the lens holder (Via hooks 17; fig. 2) and configured to energize the first SMA wire (8:18-27) and control a force to move the lens holder in a first direction along the optical axis (8:18-27); 
a second SMA wire (second piece of SMA wire 15; fig. 2) coupled to the lens holder (Via hooks 17; fig. 2) and configured to energize the second SMA wire (8:18-27) and control the force to move the lens holder in a second direction along the optical axis, wherein the second direction is opposite to the first direction (8:8-27); and 
a housing (2) comprising a guiding section (13, 18; fig. 2), 
wherein the engaging section is configured to engage with the guiding section to enable the guiding section to move the lens holder along the optical axis (6:34-7:10).

Regarding claim 39, Howarth discloses everything claimed as applied above (see claim 38), in addition, Howarth discloses, wherein the first SMA wire and the second SMA wire are configured to:
hold the lens holder (SMA wires are hooked into arm 8 with hooks 17; fig. 2); and
bias the lens holder (5) at two positions symmetrical about a center of the lens (fig. 2). 

Regarding claim 40, it recites similar limitations to claim 29 and is therefore rejected for the same reasons as stated above (see claim 29).

Regarding claim 41, it recites similar limitations to claim 31 and is therefore rejected for the same reasons as stated above (see claim 31).

Regarding claim 42, it recites similar limitations to claim 32 and is therefore rejected for the same reasons as stated above (see claim 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howarth in view of Kubo et al. (US 2007/0280668 A1) hereinafter referenced as Kubo.
Regarding claim 36, Howarth discloses everything claimed as applied above (see claim 35), in addition, Howarth discloses, wherein the first SMA wire (15) and the second SMA wire (15) are configured to [be received by] the groove (16).
However, Howarth, fails to explicitly disclose looping the SMA wire around the groove two or more turns.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kubo. 
In a similar field of endeavor, Kubo discloses the…SMA wire is configured to loop around the [supporting section] with two or more turns ([0133]-[0134]).
Howarth teaches an SMA wire held by a groove on a support section.  Kubo teaches looping the SMA wire twice around a support section.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Howarth by applying the technique of looping the SMA wire twice around the support section to achieve the predictable result of increasing the magnitude force to be applied for displacement as disclosed in Kubo ([0135]).

Regarding claim 44, Howarth discloses everything claimed as applied above (see claim 38), in addition, Howarth discloses, further comprising a supporting section (16) disposed in the housing (2) and configured to support the first SMA wire (15) and the second SMA wire (15), wherein the first SMA wire, the second SMA wire, and the supporting section are configured to hold the lens holder (The SMA wires 15 hold the lens holder 5 at hooks 17 from crimps 16; fig. 2), the lens holder being held between the ends of the wires (Right crimping portion 16; fig. 2) and the supporting section (Left crimping portion 16; fig. 2); wherein the supporting section comprises a groove configured to support the first SMA wire and the second SMA wire (Crimps 16 can be considered grooves; fig. 2)…and wherein the groove is disposed at two locations in the supporting section to support the first SMA wire and the second SMA wire such that the first SMA wire and the second SMA wire are separated from each other (Crimps 16 are disposed at an upper side and lower side of the housing 2; fig. 2).
However, Howarth, fails to explicitly disclose that the SMA wires are looped with two or more turns.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kubo. 
In a similar field of endeavor, Kubo discloses the…SMA wire is configured to loop around the [supporting section] with two or more turns ([0133]-[0134]).
Howarth teaches an SMA wire held by a groove on a support section.  Kubo teaches looping the SMA wire twice around a support section.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Howarth by applying the technique of looping the SMA wire twice around the support section to achieve the predictable result of increasing the magnitude force to be applied for displacement as disclosed in Kubo ([0135]).

	
	
	Allowable Subject Matter
Claims 33 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 33 and 43, the prior art of record fails to disclose an orientation of an inwardly biasing force is deviated by a predetermined angle from a direction from the side to a center of the lens.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen et al. (US 2020/0310081 A1) teaches a camera module using two SMA wires for focusing (fig. 1).

Miller et al. (US 2019/0136839 A1) teaches a camera module using two SMA wires for focusing (figs. 17-18).

Brown (US 2018/0348593 A1) teaches a camera module using two SMA wires for focusing (fig. 2).

Hu et al. (US 2017/0289455 A1) teaches a camera module using two SMA wires and a ball-shaped member for lens movement.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        7/2/2022